Exhibit 10.1



AMENDMENT NO. 1 TO CONVERTIBLE LOAN AGREEMENT

            THIS AMENDMENT NO. 1 TO CONVERTIBLE LOAN AGREEMENT ("Amendment"),
dated as of December 30, 2012, is made by and between Hickok Incorporated, an
Ohio corporation ("Borrower"), and Roundball LLC, an Ohio limited liability
company ("Roundball").

            WHEREAS, the Borrower and Roundball are parties to that certain
Convertible Loan Agreement dated December 30, 2011 (the "Agreement"), which
among other things provides Roundball with the right, exercisable at its option,
to cause the Borrower to borrow up to an additional $466.879.88 from it (the
"Roundball Option") at any time prior to the Roundball Maturity Date; and

            WHEREAS, the Borrower and Roundball desire to amend the terms of the
Agreement to extend the Roundball Option and provide the Borrower with the right
to cause Roundball to lend up to $250,000 to it on the terms and conditions
applicable to any borrowings that may be made under the terms of Agreement
pursuant to the exercise of the Roundball Option; and

                        WHEREAS, the parties also desire to extend the Roundball
Maturity Date as defined in the Agreement with respect to any borrowings made
under the arrangements contemplated by this Amendment, and to provide for a form
of note evidencing any such borrowings; and

WHEREAS, as partial consideration for Roundball's willingness to extend
additional credit to the Borrower as contemplated by this Amendment, the Company
proposes to issue Roundball a warrant to acquire up to 100,000 shares of Class A
Common Stock, on the terms and conditions set forth herein and in the Warrant
Agreement of even date herewith.

NOW, THEREFORE, the parties agree as follows:

            (a)            The provisions of Section 1 of the Agreement are
amended to eliminate the defined term to "Roundball Option" and "Notes" to
substitute therefore the following:

            "Borrower Option" has the meaning ascribed to it in Section 2.1.1
hereof.

            "Notes" means, collectively, the Aplin Note, the Roundball Note and
the Roundball/Borrower Option Note.

            (b)            The provisions of Section 1 of the Agreement are
further amended to add the following defined terms:

            "Roundball/ Borrower Option Note" means the convertible promissory
note, in the form of Exhibit F attached hereto, made and executed by the
Borrower and payable to Roundball, in the aggregate original principal amount of
up to $466,879.88, as may be amended, supplemented or modified from time to time
and including any promissory note issued in exchange therefore or in replacement
thereof or pursuant to the exercise of the Borrower Option or the Roundball
Option.

            "Roundball/ Borrower Option Maturity Date" means the Maturity Date
as defined in the Roundball/Borrower Option Note

            (c)            The provisions of Section 2.1 of the Agreement are
amended to replace the existing provisions of Section 2.1.1 in its entirety and
to add thereto new Sections 2.1.2 and 2.1.3 as follows:

> >             2.1.1 Roundball Option. At any time or from time to time prior
> > to the Roundball/ Borrower Option Maturity Date, Roundball shall have the
> > right, exercisable at its option, to cause the Borrower to borrow up to an
> > additional Four Hundred Sixty-Six Thousand Eight Hundred Seventy-Nine
> > Dollars and Eighty-Eight Cents ($466.879.88) from it (the "Roundball
> > Option"), less any borrowings outstanding pursuant to the exercise of the
> > Borrower Option.
> > 
> >             2.1.2 Borrower Option. At any time or from time to time prior to
> > the Roundball/ Borrower Option Maturity Date, Borrower shall have the right,
> > exercisable at its option, to cause Roundball to lend to it up to Two
> > Hundred Fifty Thousand Dollars $250,000 (the "Borrower Option"), less any
> > borrowings outstanding pursuant to the exercise of the Roundball Option.
> > 
> >             2.1.3 Loan Funding Procedures.
> > 
> >             (A)            Each Loan made pursuant to the exercise of the
> > Roundball Option may be made on any Business Day in such amount (subject to
> > the limitations set forth herein) as Roundball may determine by notice to
> > the Borrower received on the date of disbursement of the additional Loan
> > from Roundball hereunder and shall bear interest from such date of
> > disbursement Notwithstanding the foregoing, Roundball shall not exercise the
> > Roundball Option with respect to an amount less than Ten Thousand Dollars
> > ($10,000), unless the aggregate amount of the Roundball Option which has not
> > been exercised is less than such amount, in which case Roundball may only
> > exercise the Roundball Option for the entire remaining amount thereof All
> > additional Loans made pursuant to the Roundball Option shall be evidenced by
> > the Roundball Note, which Roundball agrees to surrender promptly for
> > re-issuance in connection with any exercise of the Roundball Option, and the
> > principal amount of all Loans payable by Roundball to the Borrower
> > outstanding shall be evidenced by the Roundball/Borrower Option Note.
> > 
> >             (B)            Each Loan made pursuant to the exercise of the
> > Borrower Option may be made on any Business Day in such amount (subject to
> > the limitations set forth herein) as the Borrower may determine by notice to
> > Roundball received on the day prior to the requested date of disbursement of
> > the additional Loan from Roundball hereunder and shall bear interest from
> > such date of disbursement. Notwithstanding the foregoing, Roundball shall
> > not honor the exercise the Borrower Option with respect to an amount less
> > than Ten Thousand Dollars ($10,000), unless the aggregate amount of the
> > Borrower Option which has not been exercised is less than such amount, in
> > which case Borrower may only exercise the Borrower Option for the entire
> > remaining amount thereof All additional Loans made pursuant to the Borrower
> > Option shall be evidenced by the Roundball Borrower Option Note, which
> > Roundball agrees to surrender promptly for re-issuance in connection with
> > any exercise of the Borrower Option, and the principal amount of all Loans
> > payable by Roundball to the Borrower outstanding shall be evidenced by the
> > Roundball Borrower Option Note.

            (d)            The references to the "Roundball Note" in Sections
2.2.1, 2.2.2, 2.2.4, 2.2.5 and Article 9 (with the exception of Section 9.13) of
the Agreement are hereby changed to the "Roundball/Borrower Option Note." The
parties agree that the terms of Section 2.2.3 of the Agreement shall apply to
the Roundball/Borrower Option Note.

            (e)            The references to the "Roundball Maturity Date" in
Sections 2.2.4, 5.13, 8.1, Article 9 (with the exception of Section 9.13) and
Article 10 of the Agreement are hereby changed to the "Roundball/Borrower Option
Maturity Date."

            (f)            The consent of the existing lender set forth in
Section 3 of the Agreement shall apply to the Loans made pursuant to the
Roundball Option and the Borrower Option.

            (g)            The form of the Roundball/Borrower Option Note
attached hereto shall be deemed to be attached as Exhibit F to the Agreement.

            (h)            The representations and warranties of the Company set
forth in Section 5 of the Agreement are hereby affirmed in their entirety as if
made on the date hereof, with the exception of the following:

> > 1.             Section 5.2(a) of the Agreement is hereby amended to read in
> > its entirety as follows:
> > 
> > 5.2             Capitalization. The authorized capital stock of the Borrower
> > consists of 10,000,000 shares of Class A Common Stock, of which 1,045,597
> > shares were issued and outstanding as of the close of business on September
> > 30, 2012, and 2,500,000 shares of Class B Common Stock, of which 474,866
> > shares were issued and outstanding as of the close of business on September
> > 30, 2012. As of September 30, 2012, 15,795 shares of Class A Common Stock
> > and 667 shares of Class B Common Stock were held in treasury by the
> > Borrower. All of the outstanding Shares have been duly authorized and are
> > validly issued, fully paid and nonassessable. Other than 42,000 shares of
> > Class A Common Stock reserved for issuance under the Borrower's stock option
> > plans, 112,752 shares of Class A Common Stock reserved for issuance upon
> > conversion of the Aplin Note, 252,367 shares of Class A Common Stock
> > reserved for issuance to Roundball in accordance with the provisions of this
> > Agreement, and 200,000 shares of Class A Common Stock issuable upon the
> > exercise of warrants to be issued to Roundball and Robert L. Bauman in
> > accordance with the terms of those certain Warrant Agreements of even date
> > herewith, the Borrower has no shares of any class of capital stock reserved
> > for issuance.
> > 
> > 2.             Section 5.5 of the Agreement is amended to delete the words
> > "September 30, 2011, and to substitute therefore the words "September 30,
> > 2012."

            (i)             The representations and warranties of Roundball set
forth in Section 6 of the Agreement are hereby affirmed in their entirety as if
made on the date hereof, with the exception of the following:

            1.            Section 6.4 of the Agreement is amended to read in its
entirety as follows:

> >             6.4            Disclosure and Access to Information. Roundball
> > acknowledges that it has received and reviewed a copy of the Borrower's (a)
> > Annual Report on Form 10-K for the fiscal year ending September 30, 2011
> > (and the Form 12b-25 with respect thereto filed with the SEC on December 23,
> > 2011); (b) Proxy Statement for its Annual Meeting of Shareholders filed with
> > the SEC on January 30, 2012; (c) Proxy Statement for its Special Meeting of
> > Shareholders filed with the SEC on September 14, 2012 (and additional
> > soliciting materials filed with the SEC on September 24, 2012); (c)
> > Quarterly Reports on Form 10-Q for the periods ending December 31, 2011,
> > March 31, 2012 and June 30, 2012; (d) Current Reports on Form 8-K dated
> > January 5, 2012, January 9, 2012, January 13, 2012, February 14, 2012, March
> > 12, 2012, March 12, 2012, May 14, 2012, August 13, 2012 and October 11,
> > 2012; (e) unaudited statements of income for each of the months ended July
> > 31, August 31, and September 30, 2012 and (f) unaudited balance sheet dated
> > September 30, 2012. In addition, Roundball acknowledges that it and its
> > representatives have had access to such additional information concerning
> > the Borrower as it deemed necessary or appropriate to make an informed
> > investment decision with respect to the transactions contemplated by this
> > Agreement, including access to and an opportunity to ask questions of the
> > Borrower's management (which questions have been responded to by such
> > persons to Roundball's satisfaction).

            (j)             The parties agree that the amendments set forth
herein shall apply from and after December 30, 2012, and that nothing contained
herein shall be deemed to modify or waive any rights or obligations under the
agreement existing prior to that date.

            (k)             The obligations of Roundball under this Agreement
are expressly conditioned upon the delivery of the Warrant Agreement in the form
attached as Exhibit G hereto.

IN WITNESS WHEREOF, the parties have duly executed this Loan Agreement by their
duly authorized officers as of the date first above written.

 

HICKOK INCORPORATED ROUNDBALL LLC By: /s/Robert L. Bauman By: /s/Fredrick Widen
Robert L. Bauman, Frederick Widen, President and CEO Manager     /s/Robert L.
Bauman   Robert L. Bauman (solely with respect   to the provisions of paragraph
(f) above)  

 

--------------------------------------------------------------------------------

EXHIBIT F

CONVERTIBLE

PROMISSORY NOTE



$_________ Akron, Ohio



_______ __, 2013



FOR VALUE RECEIVED, Hickok Incorporated, an Ohio corporation ("Borrower"),
hereby promises to pay to the order of Roundball LLC, an Ohio limited liability
company, its successors and assigns (herein referred to as "Holder"), with an
address of 25101 Chagrin Boulevard, Suite 350, Beachwood, Ohio 44122, or at such
other place as the Holder may from time to time designate, the principal sum of
_____________ Dollars ($__0,000) (the "Loan"), with interest thereon at the time
and in the manner set forth herein.

1.            Loan Agreement. This Convertible Promissory Note ("Note") has been
executed and delivered by the Borrower pursuant to the terms of that certain
Convertible Loan Agreement, dated of as of December 30, 2011, as amended by
Amendment No. 1 thereto dated December 30, 2012 (the "Loan Agreement"). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

2.           Principal and Interest.

           (a)            The unpaid principal balance of this Note shall bear
interest at a rate equal to 0.24% per annum, computed monthly.

           (b)            If full payment of the principal and interest is not
made when due, the amount of the unpaid interest shall be added to the principal
balance of this Note.

           (c)            Interest shall be payable on the Maturity Date (as
defined below). Interest shall be computed on the basis of the actual number of
days elapsed over a 360-day year.

           (d)            If all or any portion of the principal balance or any
of the accrued interest under this Note shall not be paid for any reason by the
Maturity Date or on such earlier date that payment becomes due pursuant to the
Loan Agreement or this Note, then all accrued and unpaid interest at such date
shall be added to and become part of the unpaid principal balance at the
Maturity Date or the date of acceleration, whichever is earlier.

3.            Term. The entire principal balance of this Note, together with all
accrued interest thereon, shall be due and payable on December 30, 2013, unless
(a) accelerated as set forth in Section 7, (b) the Holder, in its sole and
absolute discretion, exercises its Lender Conversion Option, in whole, pursuant
to Section 2.2.2 of the Loan Agreement prior to December 30, 2013, or (c)
Borrower exercises its Borrower Conversion Option pursuant to Section 2.2.5 of
the Loan Agreement (the "Maturity Date").

           4.            Prepayment. The Borrower may prepay the Note, in whole
or in part, at any time upon notice as provided for in the Loan Agreement,
subject to Holder's conversion rights upon prepayment set forth in Section 2.2.1
therein.

           5.            Application of Payments. All payments made hereunder
shall be applied first to the reasonable expenses, if any, including reasonable
attorney's fees, of the Holder incurred in the collection of this Note following
default, then to accrued interest, which shall be due and payable upon any
prepayment, and then to principal.

           6.            Conversion. This Note is subject to, and entitled to
the benefits of, the Lender Conversion Option and the Borrower Conversion Option
set forth in Section 2.2 of the Loan Agreement. Nothing in this Note is intended
to limit such conversion privileges and to the extent there is any inconsistency
between the terms of this Note and such conversion privileges, the terms of the
Loan Agreement shall govern. Borrower acknowledges that, if Holder converts a
portion, but less than all, of this Note pursuant to the exercise of its Lender
Conversion Option, Borrower shall cancel this Note and execute and deliver to
Lender a replacement Note in the aggregate principal amount of the unconverted
portion of the Note surrendered.

           7.            Events of Default. If any of the "Events of Default" as
that term is defined in Section 11 of the Loan Agreement, shall occur and shall
not be cured within the time limits set forth in said Section 11, then, the
principal amount of this Note, together with all accrued and unpaid interest
thereon and all other amounts payable under this Note may become, or may be
declared to be, due and payable in the manner, upon the conditions and with the
effect provided in the Loan Agreement.

           8.            Payment of Costs and Expenses. The Borrower agrees to
pay all losses, costs and expenses, including reasonable attorneys fees, in
connection with the enforcement of the Note, the Loan Agreement and any other
instruments and documents delivered in connection herewith sustained as a result
of the occurrence of an Event of Default by the Borrower.

           9.            Amendments. The terms of this Note are subject to
amendment only in the manner provided for in the Loan Agreement.

           10.            Invalidity of any Provisions in Note. If, for any
reason, any of the terms or provisions (or any part of any provision) hereof are
found to be invalid, illegal, unenforceable or contrary to any applicable law,
such invalidity, illegality or unenforceability shall not affect any other
provision (or any remaining part of any provision) of this Note, but this Note
shall be construed as if such invalid, illegal or unenforceable provision (or
any part thereof) had never been contained herein, and the Borrower hereby
agrees that this Note shall still remain in full force and effect subject only
to the exclusion of those terms or provisions (and only to the extent to which
such terms or provisions) shall have been found invalid, illegal, unenforceable
or contrary to any such applicable law.

           11.            Presentment, Demand and Notice Waived. The Borrower
waives presentment for payment, demand and notice of demand, notice of
non-payment, protest and notice of protest, notice of dishonor and trial by jury
in any litigation arising out of, relating to, or connected with this Note, the
Loan Agreement or any other Loan Document.

           12.            Governing Law. This Note shall be governed and
construed in accordance with the laws of the State of Ohio (but not including
the choice of law rules thereof).



[Signature Page Follows.]





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized officer as of the date first above written.



HICKOK INCORPORATED



By: ___________________

Its: President and CEO

--------------------------------------------------------------------------------



EXHIBIT G

WARRANT AGREEMENT



THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNLESS (A) THEY ARE REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT SUCH
PROPOSED SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION IS EXEMPT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

WARRANT AGREEMENT

This Warrant Agreement ("Agreement") is entered into to be effective as of the
30th day of December, 2012, (the "Original Issuance Date") between Roundball LLC
("Holder"), and Hickok Incorporated, an Ohio corporation (the "Company").

RECITALS

           A.            Holder has agreed to loan up to Two Hundred Fifty
Thousand Dollars ($250,000) to the Company pursuant to the terms of that certain
Convertible Loan Agreement dated December 30, 2011, as amendment by Amendment
No. 1 thereto dated as of even date herewith (the "Loan Agreement").

           B.            As partial consideration for the transactions
contemplated by the Loan Agreement, the Company desires to issue to Holder the
opportunity to acquire an interest in the Company by a warrant to purchase
shares of common stock of the Company subject to the terms of this Agreement.

AGREEMENT

           NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

           1.            Grant of Warrant. For value received, the Company
hereby issues to Holder the right and warrant ("Warrant") to purchase, on the
terms and conditions set forth herein, from the Company up to, subject to
adjustment as provided herein, One Hundred Thousand (100,000) shares (the
"Warrant Shares") of the Class A Common Stock the Company, without par value
("Common Shares"). The purchase price of a Warrant Shares shall be $2.50 per
share ("Exercise Price").

           2.            Exercise of Warrant.

                      (a)            Right to Exercise; Notice. On the terms and
subject to the conditions of this Section 2, the holder hereof shall have the
right, at its option, to exercise this Warrant in whole or in part at any time
or from time to time during the Exercise Period, all as more fully specified
below.

                      (b)            Manner of Exercise; Issuance of Warrant
Shares. To exercise this Warrant, Holder shall deliver to the Company (a) a
Notice of Exercise (substantially in the form of Exhibit A attached hereto) duly
executed by the holder hereof specifying the Warrant Shares to be purchased,
which shall be a whole number, (b) an amount equal to the aggregate Exercise
Price for all Warrant Shares as to which this Warrant is then being exercised,
and (c) this Warrant. At the option of Holder, payment of the Exercise Price
shall be made (w) by wire transfer of funds to an account in a bank located in
the United States designated by the Company for such purpose, (x) by check
payable to the order of the Company, (y) by application of any Warrant Shares,
as provided below, or (z) by any combination of such methods.

           (c)            Upon the exercise of this Warrant in whole or in part,
Holder may, at its option, submit to the Company written instructions to apply
any specified portion of the Warrant Shares issuable upon such exercise in
payment of the Exercise Price required upon such exercise, in which case the
Company will accept such specified portion of the Warrant Shares (at a value per
share equal to the then fair market value thereof (as shall be reasonably
determined in good faith by the Board of Directors without regard to any
discount in respect of minority interests, lack of marketability or similar
factors, which determination shall be conclusive absent manifest error), less,
in each case, the Exercise Price then in effect), in lieu of a like amount of
such cash payment.

           (d)            Upon receipt of the items referred to in Section 2(b),
the Company shall, as promptly as practicable, and in any event within five (5)
days thereafter, cause to be issued and delivered to Holder, a certificate or
certificates representing the Warrant Shares specified in the Notice of Exercise
(but not exceeding the maximum number thereof issuable upon exercise of this
Warrant) minus the Warrant Shares, if any, applied in payment of the Exercise
Price. Such certificates shall be registered in the name of Holder (or its
nominee) or in the name of such transferee, as the case may be.

           (e)            If this Warrant is exercised in part, the Company
shall, at the time of delivery of such certificate or certificates, issue and
deliver to Holder or the transferee so designated in the Notice of Exercise, a
new Warrant evidencing the right of the holder hereof or such transferee to
purchase at the Exercise Price then in effect the Warrant Shares for which this
Warrant shall not have been exercised, and this Warrant shall be canceled.

           3.            Partial Exercise. This Warrant may be exercised in
part, and Holder shall be entitled to receive a new Warrant with the same terms
and conditions, which shall be dated as of the Original Issuance Date, covering
the number of Warrant Shares in respect of which this Warrant shall not have
been exercised.

           4.            Expiration. This Warrant shall expire at the close of
business on the third (3rd) anniversary of the date hereof (the "Expiration
Date") and shall be void thereafter.

           5.            Adjustment of Exercise Price and Common Shares Subject
to Warrant. The Exercise Price and the number of Common Shares subject to the
Warrant shall be subject to adjustment from time to time as set forth in this
Section 5.

           (a)            Dividends, Splits, Etc. If the Company declares or
pays a dividend or distribution on the outstanding Common Shares payable in
Common Shares or other securities or property (other than cash), then upon
exercise of this Warrant, for each Common Share acquired, Holder shall receive,
without additional cost to Holder, the total number and kind of securities and
property which Holder would have received had Holder owned the Common Shares of
record as of the date the dividend or distribution occurred. If the Issuer
subdivides the outstanding Common Shares by reclassification or otherwise into a
greater number of Common Shares, the number of Common Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased. If the outstanding Common Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of Common
Shares, the Warrant Price shall be proportionately increased and the number of
Common Shares shall be proportionately decreased.

           (b)            Reclassification, Exchange, Combinations or
Substitution. . Upon any event whereby all of the outstanding Common Shares of
the class are reclassified, exchanged, combined, substituted, or replaced for,
into, with or by Company securities of a different class and/or series, then
from and after the consummation of such event, this Warrant will be exercisable
for the number, class and series of Company securities that Holder would have
received had the Warrant Shares been outstanding on and as of the consummation
of such event, and subject to further adjustment thereafter from time to time in
accordance with the provisions of this Warrant. The provisions of this Section
5(b) shall similarly apply to successive reclassifications, exchanges,
combinations, substitutions, replacements or other similar events.

           6.            Continuation of Term. Upon any reorganization,
reclassification, consolidation, merger, transfer, or dissolution following any
such transfer, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the equity interests and other securities
and property receivable on the exercise of this Warrant after the consummation
of such reorganization, reclassification, consolidation, or merger or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any such equity interests, including, in
the case of any such transfer, the person acquiring all or substantially all of
the properties or assets of the Company, whether or not such person has
expressly assumed the terms of this Warrant.

           7.            Shares Reserved. The Company covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company shall, at all times, have authorized and reserved for the
purpose of issuance or transfer on exercise of the Warrant a sufficient number
of the Common Shares subject to this Warrant to provide for its exercise free of
all preemptive or similar rights therein.

           8.            Validity of Securities. The Warrant Shares issued
pursuant to this Warrant will be validly issued and free and clear of all taxes,
liens, and encumbrances, other than the transfer and other restrictions set
forth in this Agreement.

           9.            Delivery of Certificates. As soon as practicable after
any exercise of the Warrant, and in any event within ten (10) days thereafter,
the Company at its expense will cause to be issued in the name of and delivered
to Holder a certificate or certificates representing the number of Common Shares
to which Holder is entitled on such exercise.

           10.            Nontransferability. Without the written consent of the
Company, this Warrant shall not be transferable other than (a) to a successor or
an affiliate of Holder or (b) transfers made following the occurrence of an
Event of Default as such term is defined in the Note. This Agreement shall be
binding upon and enforceable against any person who is a permitted transferee of
the Warrant pursuant to the first sentence of this Section.

           11.            Rights of Holder. Prior to exercise of this Warrant,
Holder shall not be entitled to any rights as a shareholder or a member, as the
case may be, with respect to the Warrant Shares, including (without limitation)
the right to vote such Warrant Shares or receive dividends or distributions
thereon, as the case may be.

           12.            Performance of the Warrant. The Company will not, by
amendment of its Articles of Incorporation or Code of Regulations or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder under this Warrant.

           13.            Loss, Theft, Destruction, or Mutilation. Upon receipt
of evidence satisfactory to the Company of the ownership and subsequent loss,
theft, destruction, or mutilation of this Warrant, the Company will execute and
deliver, in lieu thereof, a new warrant with the same terms and conditions. In
the case of loss, theft, or destruction, Holder will indemnify the Company to
the Company's reasonable satisfaction, and in the case of mutilation, Holder
will surrender the mutilated Warrant for cancellation upon receipt of the
replacement warrant.

           14.            Compliance with Legal Requirements. Holder, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired solely for Holder's own account
and not as a nominee for any other party, and for investment, and that Holder
will not offer, sell or otherwise dispose of this Warrant or any of the Warrant
Shares to be issued upon exercise hereof except pursuant to sales registered
under the Act or under such other circumstances that will not result in a
violation of the Act or any state securities laws. This Warrant and all of the
Warrant Shares issued upon exercise hereof shall be stamped or imprinted with a
legend in substantially the form set forth at the beginning of this Warrant.

           15.            Notice of Company Events. In the event that, during
the term of the Warrant, the Company does any of the following:

           (a)            takes a record of the holders of any class or kind of
equity for the purpose of determining the holders thereof who are entitled to
receive any dividend or distribution, or any right to subscribe for, purchase,
or otherwise acquire any equity or other securities or property; or

           (b)            causes a capital reorganization of the Company, any
reclassification or recapitalization of the equity interests or any transfer of
all or substantially all of the assets of the Company or a merger or similar
reorganization of the Company; or

           (c)            causes any voluntary or involuntary dissolution,
liquidation, or winding-up of the Company;

the Company will mail or cause to be mailed to Holder a notice specifying (i)
the date of any of the foregoing actions, (ii) the amount and character of such
dividend, distribution or right, (iii) the time, if any is fixed, as of which
Holder shall be entitled to exchange its equity interests for the exchange
equity interests, securities, or other property, and (iv) the amount and
character of any equity interests, or rights or options with respect thereto,
proposed to be delivered, issued or granted, the date of such proposed delivery,
issue or grant, and the persons or class of persons to whom such proposed
delivery, issue or grant is to be made. The Company shall mail such notice at
least ten (10) business days prior to the date specified in such notice for the
action to be taken.

           16.            Remedies. The Company stipulates that the remedies at
law of Holder in the event of any default or threatened default by the Company
in the performance of or compliance with any of the terms of this Warrant are
not and will not be adequate and that such terms may be specifically enforced by
a decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

           17.            Representations and Warranties of the Company. The
Company represents and warrants to the Holder as follows:

           (a)            The Company is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to carry on its business as the Company now
conducts its business and as it proposes to conduct it in the future.

           (b)            The Company has taken, and its officers and directors
have taken, all corporate action necessary for the authorization, execution, and
delivery of this Warrant and for the performance of all obligations of the
Company under this Warrant. This Warrant, when executed and delivered by the
Company shall constitute the legal, valid, and binding obligation of the
Company, enforceable in accordance with its terms. The Company has obtained all
consents, approvals, orders, and authorizations of any governmental authority
which may be required of the Company in connection with the execution, delivery,
and performance of this Warrant.

           (c)            The issue and delivery by the Company of the Warrant
and the issue and delivery of the Warrant Shares upon exercise of the Warrant do
not and will not (i) violate any provision of law or regulations applicable to
the Company, the charter or other governing documents of the Company, code of
regulations, if any, or any order, judgment, or decree of any court or other
agency of government binding on the Company, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of the Company, or (iii) require any
approval of stockholders, members or manager of the Company, or any approval or
consent of any person under any contractual obligation which is binding on the
Company.

           (d)            Subject to the accuracy of the representations and
warranties of the Holder set forth below, the issuance of this Warrant and the
issuance of the Warrant Shares upon exercise of this Warrant are exempt from the
registration requirements of the 1933 Act and from the securities laws or
regulations of any applicable jurisdiction. Neither the Company nor any agent
acting for the Company has offered the Warrant or any other equity or debt
securities of the Company for sale or solicited any offers to buy the Warrant or
any other equity or debt securities of the Company in such a manner that would
cause the offer, issuance, or sale of the Warrant to violate the provisions of
the 1933 Act or any securities laws or regulations of any applicable
jurisdiction.

           18.            Representations and Warranties of the Holder. The
Holder represents and warrants to the Company as follows:

           (a)            Purchase for Own Account. This Warrant and the
securities to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder's account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act.
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Units.

           (b)            Disclosure of Information. Holder is aware of the
Issuer's business affairs and financial condition and has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the acquisition of this Warrant
and its underlying securities, including without limitation all information set
forth in Section 6.4 of the Loan Agreement. Holder further has had an
opportunity to ask questions and receive answers from the Issuer regarding the
terms and conditions of the offering of this Warrant and its underlying
securities and to obtain additional information (to the extent the Issuer
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Holder or to which
Holder has access.

           (c)            Investment Experience. Holder understands that the
purchase of this Warrant and its underlying securities involves substantial
risk. Holder has experience as an investor in securities of companies in the
development stage and acknowledges that Holder can bear the economic risk of
such Holder's investment in this Warrant and its underlying securities and has
such knowledge and experience in financial or business matters that Holder is
capable of evaluating the merits and risks of its investment in this Warrant and
its underlying securities and/or has a preexisting personal or business
relationship with the Issuer and certain of its officers, directors or
controlling persons of a nature and duration that enables Holder to be aware of
the character, business acumen and financial circumstances of such persons.

           (d)            Accredited Investor Status. Holder is an "accredited
investor" within the meaning of Regulation D promulgated under the Act.

           (e)            The Act. Holder understands that this Warrant and the
Units issuable upon exercise hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder's investment intent as
expressed herein. Holder understands that this Warrant and the Units issued upon
any exercise hereof must be held indefinitely unless subsequently registered
under the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.
Holder is aware of the provisions of Rule 144 promulgated under the Act.

           19.            Governing Law; Venue. All terms of and rights created
under this Agreement shall be governed by and construed in accordance with the
law of the State of Ohio without reference to its conflicts of laws rules. Any
action, suit or proceeding at law, in equity or otherwise which in any way
arises out of or relates to this Agreement shall be brought only in a state or
federal court of competent jurisdiction located in Cuyahoga County, Ohio, and
all objections to personal jurisdiction and venue in any action, suit or
proceeding so commenced are hereby expressly waived by the parties hereto.

           20.            Notices. All notices, requests, demands, and other
communications pursuant to this Agreement shall be in writing and shall be
deemed to have been given if personally delivered, telexed or telecopied,
electronically mailed, or, if mailed by U. S. mail, when received by, the other
party at the following addresses (or at such other address as shall be given in
writing by either party to the other):

  If to the Company, to: Hickok Incorporated
10514 Dupont Avenue
Cleveland, Ohio 44106         Attention: Robert L. Bauman, President and Chief
Executive Officer
        If to Holder: Roundball LLC
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113-1448
          Attention: Frederick N. Widen



 



 

 



 

           21.            Taxes; Expenses. The Company will pay any applicable
transfer taxes and other expenses incurred with respect to the issue of this
Warrant or the issue of the Warrant Shares upon exercise of this Warrant.

           22.            Amendments and Waivers. This Agreement may be amended
and any provision hereof may be waived only by a writing signed by both parties.
The failure of either party to insist upon performance of any of the terms,
covenants, and conditions of this Agreement in any one or more instances shall
not be construed as a waiver or relinquishment of any such terms, covenants, and
conditions, but the same shall be and remain in full force and effect. The
express waiver by either party of any provision, condition, or requirement of
this Agreement shall not constitute a waiver of any future obligation to comply
with such provision, condition, or requirement.

           23.            Entire Agreement. This Agreement and the Note sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements, and understandings of any kind or
nature.

           24.            Severability. In the event that any provision of this
Agreement is declared illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid, and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected by this
Agreement.

           25.            Binding Effect. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
successors and assigns.

           26.            Headings. The headings preceding the text of the
sections hereof are inserted solely for convenience of reference and shall
neither constitute a part of this Agreement, nor affect its meaning,
construction, or effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------





           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first written above.

 

HICKOK INCORPORATED

 

By: ______________________________________

 

Its: ______________________________________

 

 

 

ROUNDBALL, LLC

 

By: ______________________________________

 

Its: ______________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A



Subscription Form



To: ___________________ Date: ___________________



           The undersigned hereby subscribes for __________ Common Shares
covered by this Warrant. The certificate(s) for such Common Shares (if
certificated) shall be issued in the name of the undersigned or as otherwise
indicated below.

            The undersigned hereby represents and warrants that the undersigned
is acquiring such ownership interest for its own account for investment purposes
only, and not for resale or with a view to distribution of such ownership
interest or any part thereof.



 

Signature:





Name of Registration:





Mailing Address:





 

 

 

 

 

 

 

 

 

 

 

 